DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–6 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2021/0202994 A1.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04 December 2020 and 29 December 2020 were filed before the mailing of a first Office Action on the merits.  The submissions comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings were received on 04 December 2020.  These drawings are acceptable.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: NON-AQUEOUS ELECTROLYTE CONTAINING DIFLUOROPHOSPHATE AND SILYL SULFATE AND SECONDARY BATTERY INCLUDING THE SAME.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1–6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fu et al. (CN 107293776 A, hereinafter Fu).
Regarding claim 1, Fu discloses non-aqueous electrolyte for a non-aqueous electrolyte secondary battery, the non-aqueous electrolyte containing
a difluorophosphate represented by the following formula (I) with 0.5% by mass or more (TABLE 1, [0036], [0054]) and
a silyl sulfate compound represented by the following formula (II) with 0.1% by mass or more (TABLE 1, [0036], [0054]),
wherein  FORMULA I (I) (TABLE 1, [0036], [0054])
M+ in the formula (I) is an alkali metal ion (TABLE 1, [0036], [0054]); and
FORMULA II (II) (TABLE 1, [0036], [0054])
R1 to R6 in the formula (II) are independent of each other and each represent an alkyl group that has 1 to 4 carbon atoms and that is optionally substituted with a fluorine atom, an alkenyl group that has 2 to 4 carbon atoms and that is optionally substituted with a fluorine atom, an alkyl group having 2 to 4 carbon atoms, in which an oxygen atom is inserted between a carbon-carbon bond, or an alkenyl group having 3 to 4 carbon atoms, in which an oxygen atom is inserted between a carbon-carbon bond (TABLE 1, [0036], [0054]).
Regarding claim 2, Fu discloses all claim limitations as set forth above, and further discloses a non-aqueous electrolyte secondary battery:
wherein the silyl sulfate compound represented by the formula (II) is at least one selected from a group consisting of bis(trimethylsilyl) sulfate, bis(triethylsilyl) sulfate, and bis[dimethyl(methoxyethyl)silyl]sulfate (TABLE 1, [0036], [0054]).
Regarding claim 3, Fu discloses all claim limitations as set forth above, and further discloses a non-aqueous electrolyte secondary battery, further comprising:
a solvent that belongs to at least one of carbonates as a non-aqueous solvent (TABLE 1, [0036], [0054]).
Regarding claim 4, Fu discloses a non-aqueous electrolyte secondary battery, which is a secondary battery including a non-aqueous electrolyte, wherein the non-aqueous electrolyte satisfies one of the following conditions (1) and (2):
the non-aqueous electrolyte contains a difluorophosphate represented by the following formula (I) (TABLE 1, [0036], [0054])
FORMULA I (I) (TABLE 1, [0036], [0054]) and
a silyl sulfate compound represented by the following formula (II) (TABLE 1, [0036], [0054]),
wherein FORMULA II (II) (TABLE 1, [0036], [0054])
M+ in the formula (I) is an alkali metal ion (TABLE 1, [0036], [0054]), and
R1 to R6 in the formula (II) are independent of each other and each represent an alkyl group that has 1 to 4 carbon atoms and that is optionally substituted with a fluorine atom, an alkenyl group that has 2 to 4 carbon atoms and that is optionally substituted with a fluorine atom, an alkyl group having 2 to 4 carbon atoms, in which an oxygen atom is inserted between a carbon-carbon bond, or an alkenyl group having 3 to 4 carbon atoms, in which an oxygen atom is inserted between a carbon-carbon bond (TABLE 1, [0036], [0054]); and
(2) the non-aqueous electrolyte contains a reaction product of the difluorophosphate represented by the formula (I) and a reaction product of the silyl sulfate compound represented by the formula (II) (TABLE 1, [0036], [0054]).
Regarding claim 5, Fu discloses all claim limitations as set forth above, and further discloses a non-aqueous electrolyte secondary battery:
wherein the silyl sulfate compound represented by the formula (II) is at least one type selected from a group consisting of bis(trimethylsilyl) sulfate, bis(triethylsilyl) sulfate, and bis[dimethyl(methoxyethyl)silyl] sulfate (TABLE 1, [0036], [0054]).
Regarding claim 6, Fu discloses all claim limitations as set forth above, and further discloses a non-aqueous electrolyte secondary battery:
wherein the non-aqueous electrolyte contains a solvent that belongs to at least one of carbonates as a non-aqueous solvent (TABLE 1, [0036], [0054]).

Claim(s) 1–6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujii et al. (JP 2011-049152 A, hereinafter Fujii).
Regarding claim 1, Fujii discloses non-aqueous electrolyte for a non-aqueous electrolyte secondary battery, the non-aqueous electrolyte containing
a difluorophosphate represented by the following formula (I) with 0.5% by mass or more ([0468], [0474], [0489]) and
a silyl sulfate compound represented by the following formula (II) with 0.1% by mass or more ([0468], [0474], [0489]),
wherein  FORMULA I (I) ([0468], [0474], [0489])
M+ in the formula (I) is an alkali metal ion ([0468], [0474], [0489]); and
FORMULA II (II) ([0468], [0474], [0489])
R1 to R6 in the formula (II) are independent of each other and each represent an alkyl group that has 1 to 4 carbon atoms and that is optionally substituted with a fluorine atom, an alkenyl group that has 2 to 4 carbon atoms and that is optionally substituted with a fluorine atom, an alkyl group having 2 to 4 carbon atoms, in which an oxygen atom is inserted between a carbon-carbon bond, or an alkenyl group having 3 to 4 carbon atoms, in which an oxygen atom is inserted between a carbon-carbon bond ([0468], [0474], [0489]).
Regarding claim 2, Fujii discloses all claim limitations as set forth above, and further discloses a non-aqueous electrolyte secondary battery:
wherein the silyl sulfate compound represented by the formula (II) is at least one selected from a group consisting of bis(trimethylsilyl) sulfate, bis(triethylsilyl) sulfate, and bis[dimethyl(methoxyethyl)silyl]sulfate ([0468], [0474], [0489]).
Regarding claim 3, Fujii discloses all claim limitations as set forth above, and further discloses a non-aqueous electrolyte secondary battery, further comprising:
a solvent that belongs to at least one of carbonates as a non-aqueous solvent ([0468], [0474], [0489]).
Regarding claim 4, Fujii discloses a non-aqueous electrolyte secondary battery, which is a secondary battery including a non-aqueous electrolyte, wherein the non-aqueous electrolyte satisfies one of the following conditions (1) and (2):
the non-aqueous electrolyte contains a difluorophosphate represented by the following formula (I) ([0468], [0474], [0489])
FORMULA I (I) ([0468], [0474], [0489]) and
a silyl sulfate compound represented by the following formula (II) ([0468], [0474], [0489]),
wherein FORMULA II (II) ([0468], [0474], [0489])
M+ in the formula (I) is an alkali metal ion ([0468], [0474], [0489]), and
R1 to R6 in the formula (II) are independent of each other and each represent an alkyl group that has 1 to 4 carbon atoms and that is optionally substituted with a fluorine atom, an alkenyl group that has 2 to 4 carbon atoms and that is optionally substituted with a fluorine atom, an alkyl group having 2 to 4 carbon atoms, in which an oxygen atom is inserted between a carbon-carbon bond, or an alkenyl group having 3 to 4 carbon atoms, in which an oxygen atom is inserted between a carbon-carbon bond ([0468], [0474], [0489]); and
(2) the non-aqueous electrolyte contains a reaction product of the difluorophosphate represented by the formula (I) and a reaction product of the silyl sulfate compound represented by the formula (II) ([0468], [0474], [0489]).
Regarding claim 5, Fujii discloses all claim limitations as set forth above, and further discloses a non-aqueous electrolyte secondary battery:
wherein the silyl sulfate compound represented by the formula (II) is at least one type selected from a group consisting of bis(trimethylsilyl) sulfate, bis(triethylsilyl) sulfate, and bis[dimethyl(methoxyethyl)silyl] sulfate ([0468], [0474], [0489]).
Regarding claim 6, Fujii discloses all claim limitations as set forth above, and further discloses a non-aqueous electrolyte secondary battery:
wherein the non-aqueous electrolyte contains a solvent that belongs to at least one of carbonates as a non-aqueous solvent ([0468], [0474], [0489]).

Claim(s) 1–6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (WO 2019/050162 A1; see English language equivalent, US 2020/0373616 A1; hereinafter Choi).
Regarding claim 1, Choi discloses non-aqueous electrolyte for a non-aqueous electrolyte secondary battery, the non-aqueous electrolyte containing
a difluorophosphate represented by the following formula (I) with 0.5% by mass or more (TABLE 1, [0086], [0093]) and
a silyl sulfate compound represented by the following formula (II) with 0.1% by mass or more (TABLE 1, [0086], [0093]),
wherein  FORMULA I (I) (TABLE 1, [0086], [0093])
M+ in the formula (I) is an alkali metal ion (TABLE 1, [0086], [0093]); and
FORMULA II (II) (TABLE 1, [0086], [0093])
R1 to R6 in the formula (II) are independent of each other and each represent an alkyl group that has 1 to 4 carbon atoms and that is optionally substituted with a fluorine atom, an alkenyl group that has 2 to 4 carbon atoms and that is optionally substituted with a fluorine atom, an alkyl group having 2 to 4 carbon atoms, in which an oxygen atom is inserted between a carbon-carbon bond, or an alkenyl group having 3 to 4 carbon atoms, in which an oxygen atom is inserted between a carbon-carbon bond (TABLE 1, [0086], [0093]).
Regarding claim 2, Choi discloses all claim limitations as set forth above, and further discloses a non-aqueous electrolyte secondary battery:
wherein the silyl sulfate compound represented by the formula (II) is at least one selected from a group consisting of bis(trimethylsilyl) sulfate, bis(triethylsilyl) sulfate, and bis[dimethyl(methoxyethyl)silyl]sulfate (TABLE 1, [0086], [0093]).
Regarding claim 3, Choi discloses all claim limitations as set forth above, and further discloses a non-aqueous electrolyte secondary battery, further comprising:
a solvent that belongs to at least one of carbonates as a non-aqueous solvent (TABLE 1, [0086], [0093]).
Regarding claim 4, Choi discloses a non-aqueous electrolyte secondary battery, which is a secondary battery including a non-aqueous electrolyte, wherein the non-aqueous electrolyte satisfies one of the following conditions (1) and (2):
the non-aqueous electrolyte contains a difluorophosphate represented by the following formula (I) (TABLE 1, [0086], [0093])
FORMULA I (I) (TABLE 1, [0086], [0093]) and
a silyl sulfate compound represented by the following formula (II) (TABLE 1, [0086], [0093]),
wherein FORMULA II (II) (TABLE 1, [0086], [0093])
M+ in the formula (I) is an alkali metal ion (TABLE 1, [0086], [0093]), and
R1 to R6 in the formula (II) are independent of each other and each represent an alkyl group that has 1 to 4 carbon atoms and that is optionally substituted with a fluorine atom, an alkenyl group that has 2 to 4 carbon atoms and that is optionally substituted with a fluorine atom, an alkyl group having 2 to 4 carbon atoms, in which an oxygen atom is inserted between a carbon-carbon bond, or an alkenyl group having 3 to 4 carbon atoms, in which an oxygen atom is inserted between a carbon-carbon bond (TABLE 1, [0086], [0093]); and
(2) the non-aqueous electrolyte contains a reaction product of the difluorophosphate represented by the formula (I) and a reaction product of the silyl sulfate compound represented by the formula (II) (TABLE 1, [0086], [0093]).
Regarding claim 5, Choi discloses all claim limitations as set forth above, and further discloses a non-aqueous electrolyte secondary battery:
wherein the silyl sulfate compound represented by the formula (II) is at least one type selected from a group consisting of bis(trimethylsilyl) sulfate, bis(triethylsilyl) sulfate, and bis[dimethyl(methoxyethyl)silyl] sulfate (TABLE 1, [0086], [0093]).
Regarding claim 6, Choi discloses all claim limitations as set forth above, and further discloses a non-aqueous electrolyte secondary battery:
wherein the non-aqueous electrolyte contains a solvent that belongs to at least one of carbonates as a non-aqueous solvent (TABLE 1, [0086], [0093]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725